Citation Nr: 1116471	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from December 1969 to May 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, inter alia, denied the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.

In January 2011, the Board remanded the Veteran's claim for additional development.  The VA Appeals Management Center (AMC) issued a supplemental statement of the case in February 2011, which again denied the Veteran's claim for service connection.  The case is once again before the Board.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current left ear hearing loss disability and his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a left ear hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service-connection claim in July 2008.  This letter appears to be adequate.  In the instant case, however, the Board need not discuss in detail the sufficiency of this VCAA notice letter because the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  See 38 U.S.C.A.          §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that the July 2008 letter provided the Veteran with notice regarding the degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (Court) in the above-referenced VCAA letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.

Stegall Considerations

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted above, the Board remanded this claim to the AMC in January 2011 for development of the medical evidence of record.  Specifically, the Board instructed the AMC to provide the Veteran with an additional VA examination.  The AMC scheduled, and the Veteran received, an additional VA examination in February 2011.  The report of this examination has been associated with the Veteran's claims file.

The Board finds that its remand instructions were effectively complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

Service Connection

The Veteran essentially contends that his left ear hearing loss is related to his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to establish service connection for the Veteran's left ear hearing loss disability on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253  (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).

Regarding the first Hickson element, evidence of a current disability, for the purpose of applying the laws administered by the VA, impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  In the instant case, the Veteran underwent VA audiological evaluations in June 2008 and February 2011, which both demonstrated that the Veteran suffered from a left ear hearing loss disability for VA purposes.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran asserts that he sustained a left ear hearing injury in-service after driving heavy trucks and wrecker trucks.  The Veteran noted in an April 2008 statement that "the trucks were very noisy and two people in the truck could hardly converse."  The Veteran's account is consistent with the military occupational specialty listed on his DD Form 214, which indicates that he was a light vehicle driver.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, the Board observes that the Veteran has been awarded service connection for tinnitus, presumably based upon his in-service noise exposure.  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, the Board notes that the Veteran has been provided with two VA audiological examinations, one in June 2008 and a second in February 2011.  As an initial matter, the Board notes that it remanded this case for additional development of the medical record because of deficiencies associated with the nexus opinion rendered by the June 2008 VA examiner.  Specifically, the June 2008 examiner simply stated that the Veteran's hearing loss was not due to active duty noise exposure because the Veteran's audiograms at service exit showed normal hearing.  Additionally, while the examiner took note of a positive threshold shift of 15 decibels at 4000 Hertz from the time of service entry to discharge, the examiner did not explain why such a shift was "not significant" or in any way suggestive of injured hearing incurred in service.  The examiner additionally failed to address the Veteran's contentions of noise exposure during service.  For these reasons, the Board found the June 2008 audiological examination to be inadequate for the purpose of rendering a decision, and it remanded the case for additional development.

Accordingly, the Veteran was provided with an additional audiological examination in February 2011.  With regard to the Veteran's positive 15 decibel threshold shift at 4000 Hertz, the examiner noted that such a shift exceeded the range of normal inter-test variability and reflected a progressive high frequency hearing diminishment.  After taking note of this shift, conducting a review of the Veteran's claims file, noting the Veteran's current complaints, and providing appropriate audiological examinations, the February 2011 examiner opined that it was at least as likely as not that the Veteran's hearing loss was "partially" due to his military service.

The Board finds the nexus opinion of the February 2011 examiner to be of greater probative weight than that of the June 2008 examiner, because the examiner provided a more well-developed rationale to explain the possibility of a relationship between the Veteran's hearing loss disability and his active duty military service.  Indeed, contrary to the opinion of the June 2008 VA examiner and as noted above, service connection for a hearing disability is not precluded solely because hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, the Board notes the results of a November 1972 periodic physical, which took place approximately six months following the Veteran's separation from service.  At that time, the Veteran's left ear auditory threshold was 25 at 4000 Hertz, which is the same audiological result as at the May 1972 service discharge examination.  The Board finds that this result lends additional probative weight to the nexus opinion of the February 2011 VA examiner that the threshold shift in the Veteran's left ear likely represented a permanent progressive high frequency hearing diminishment.

The Veteran has also submitted competent lay testimony indicating deteriorating hearing acuity since service.  While the record contains two conflicting medical opinions of record, the Board finds that the February 2011 nexus opinion and lay testimony of the Veteran to be entitled to greater probative weight than the negative opinion of the June 2008 examiner.  

The Board concludes that service connection for a left ear hearing loss disability is warranted.  The Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ear hearing loss disability is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


